Citation Nr: 0806244	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05-41 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for cervical 
spondylitis.  

2.  Entitlement to service connection for erectile 
dysfunction.  

3.  Entitlement to an evaluation in excess of 40 percent for 
status post fusion of 
L4-5 with lumbar spondylitis, arthritic changes and addiction 
to opiates with resulting short term memory loss and 
constipation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


REMAND

The veteran had active service from June 1973 to June 1976, 
and from November 1979 to July 1989.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a March 
2005 decision by the RO which, in part, granted an increased 
rating to 40 percent for the low back disability and denied 
service connection for cervical spondylitis and erectile 
dysfunction.  A videoconference hearing was held in October 
2007.  

In response to the Board's January 2008 notification that the 
recording of the October 2007 videoconference hearing was 
largely inaudible, the veteran, in February 2008, indicated 
that he wished to be rescheduled for a hearing before a Judge 
of the Board at the Detroit, Michigan VA Regional Office.  

In light of these circumstances, this case is REMANDED to the 
RO for the following:  

The veteran should be scheduled for a 
hearing before a Veterans Law Judge of 
the Board at the RO as soon as 
practicable.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

